Citation Nr: 0925786	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The Veteran had active military service from May 17, 1945, to 
August 15, 1945, March 1946 to September 1947, and from 
August 1950 to August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veteran's Law Judge in April 
2009.  The Veteran submitted additional medical evidence at 
that time.  He also submitted a waiver of consideration of 
the evidence by the agency of original jurisdiction (AOJ).  
The Board will consider the evidence in its appellate review.


Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first manifested symptoms of a seizure 
disorder while serving in the Merchant Marine between May 
1945 and August 1945.

2.  He continued to exhibit symptoms of a seizure disorder 
while on active duty between 1946 and 1947.  He continued to 
exhibit symptoms in 1950.

3.  The Veteran was treated for symptoms of a seizure 
disorder on numerous occasions during his period of service 
from August 1950 to August 1953.

4.  The evidence of record demonstrates a continuity of 
symptomatology from 1945 to 2009.

CONCLUSION OF LAW

A seizure disorder is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including a seizure disorder, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran had three periods of active military service.  
His initial service was as a merchant seaman from May 17, 
1945, to August 15, 1945.  See 38 C.F.R. § 3.7(x)(15) (2008) 
(certifying as "active military service" the service of 
American Merchant Marines in Oceangoing Service during the 
period from December 7, 1941, to August 15, 1945); see also 
Pacheco v. West, 12 Vet. App. 36, 37 (1998).  The Veteran 
submitted a DD 214, listing the above dates, issued by the 
U.S. Coast Guard as proof of his service.

He later served on active duty in the U.S. Army from March 
1946 to September 1947, and from August 1950 to August 1953.  
The latter period of service included combat service in Korea 
where the Veteran was wounded in 1951.  

The Veteran also submitted copies of Certificates of 
Discharge to document his merchant service onboard two ships 
in 1945.  The first Certificate of Discharge shows that the 
Veteran served aboard the SS JAMES WOODROW for the period 
from May 17, 1945, to July 10, 1945.  He served as a 3rd 
radio operator on the ship.  The second Certificate of 
Discharge was for service aboard the SS RUTLAND VICTORY from 
August 13, 1945, to August 19, 1945.  He served in the same 
capacity on that ship.

The Veteran also submitted copies of a different type of 
Certificate of Discharge that was given to him upon his 
release from inpatient treatment at U. S. Marine (Public 
Health Service) Hospitals in San Francisco, California, and 
Ellis Island, New York, respectively.  The Veteran was listed 
as an inpatient from August 19 to August 29, 1945, in San 
Francisco.  The Certificate of Discharge said the Veteran was 
not fit for sea duty.  The second Certificate of Discharge 
reported that the Veteran was inpatient from October 22, 
1945, to November 3, 1945.  There was no further pertinent 
information.

Associated with the claims folder is a VA Form 10-P-10, 
Application for Hospital Treatment or Domiciliary Care, dated 
in February 1950.  The form was submitted as an application 
to have the Veteran treated at a VA hospital.  It was noted 
that he was admitted to a private hospital on February 7, 
1950, and was still inpatient.  The Veteran was reported to 
have epilepsy since 1945.  He had walked off a second story 
porch and suffered a compression fracture of L1 and multiple 
contusions.

Later documents show that the Veteran was not transferred to 
a VA hospital.

The Veteran submitted his initial claim for VA disability 
compensation benefits in August 1953.  He was seeking service 
connection for residuals of wounds he suffered in combat in 
Korea.  The Veteran did not list epilepsy or seizure disorder 
as a condition at that time.  

The Veteran's service treatment records (STRs) show that 
there was no evidence of a seizure disorder at the time of 
his entrance physical examination in March 1946.  He was seen 
for complaints of headaches and dizziness in August 1946.  
The Veteran said this was related to his wearing of ear 
phones.  He was prescribed APC tablets and Phenobarbital.  
The Board notes that Phenobarbital is a barbiturate used as a 
sedative, hypnotic, and anticonvulsant.  Ford v. Gober, 10 
Vet. App. 531, 532 (1997).  The Veteran's August 1947 
separation physical examination was negative for any mention 
of a seizure disorder.

The STRs associated with the Veteran's service from August 
1950 to August 1953 do not include an entrance physical 
examination.  The records do show that the Veteran reported 
having seizures beginning in 1952.  He was evaluated on 
several occasions but did not receive a diagnosis of 
epilepsy, or seizure disorder.  He was prescribed both 
Phenobarbital and Dilantin at times.  Physical examination 
reports from January 1952 and July 1953 did not list epilepsy 
or seizure disorder as a finding.

The Veteran was afforded a VA examination in November 1953.  
He did not relate a history of seizures at that time.  No 
evidence of a seizure disorder was listed in the examination 
report.  

The Veteran submitted his current claim in February 2005.  He 
submitted several statements wherein he detailed that he 
suffered his initial seizures while on the JAMES WOODROW.  He 
said he was removed from the ship in the Philippines and 
later treated for epilepsy at the U. S. Marine hospitals (as 
reflected on the Certificate of Discharges).  He said this 
was why he was found to be not fit for sea duty.  The Veteran 
believed that his seizures were caused by his many hours of 
exposure to telegraph code signals during his merchant 
service.

VA records dated in January 2005 show that the Veteran was 
seen as a new patient.  He gave a history of having a seizure 
disorder since the 1940's.  He said he had been on Dilantin 
since then.  He reported he was followed by a private 
physician on a regular basis.  

The Veteran reported that he had received treatment for his 
seizure disorder from a R. P. Kulchinsky, M.D.  He did not 
submit any records of that treatment but listed his 
medications, to include Dilantin.  He did submit a letter 
from Dr. Kulchinsky that informed the Veteran that the doctor 
was retiring from practice and that another physician would 
be covering for him.  

The Veteran was afforded a VA examination in December 2005.  
The examiner reported that he had reviewed the claims folder.  
He said he noted several STR entries that showed episodes of 
fainting spells that may be related to the Veteran's seizure 
disorder.  He said the Veteran was a poor historian.  He did 
note that the claims folder showed the Veteran was suffering 
from a seizure disorder.  He said the seizures first became 
evident while in active service in the Merchant Marines and 
then later in other branches of the military.  He said the 
Veteran apparently suffered several seizures and was placed 
on Dilantin.  The examiner said that the Veteran reported 
that he worked with radios on ships and that his sleep-wake 
cycle was severely altered.  He also worked long hours with 
little sleep.  The examiner said that this may have 
exacerbated the Veteran's pre-existing seizure disorder at 
that time.  

The examiner provided a pertinent diagnosis of seizure 
disorder.  He also said this appeared to be a pre-existing 
disorder, most likely even prior to entering active service.  
He said that it was unclear at "this time" if the seizure 
disorder was related to years of active service but it was 
his "feeling" that the seizure disorder was a pre-existing 
condition and was not a result of his active duty service.  

The Veteran and his spouse testified at a hearing in April 
2009.  The Veteran related again how he passed out on his 
ship and was sent to San Francisco for treatment.  He was 
again treated at Ellis Island.  He reported receiving 
Dilantin at the time.  He said he was drafted in March 1946 
and had an episode where he was treated with Phenobarbital in 
August 1946.  He further testified that a seizure led to his 
falling from the porch in 1950.  He also said that he had 
seizures during his last period of service, beginning in 
1952.  The Veteran's spouse testified that she first learned 
of the Veteran's seizure disorder prior to their marriage in 
1953.  She said she had witnessed his seizures.  They had 
mostly occurred at night when the Veteran was sleeping.  

The Veteran submitted a statement from C. A. Gentil, D.O., 
dated in March 2009.  Dr. Gentil said the Veteran was a 
patient that he treated for a number of disorders, to include 
a seizure disorder.  He noted that the Veteran was currently 
prescribed Dilantin.  He said the Veteran's seizure disorder 
originated in 1945 when the Veteran was in the Merchant 
Marine in the Philippines.  He said the seizure disorder was 
stable with a seizure approximately one year earlier.  

The evidence of record establishes that the Veteran had 
episodes of fainting spells of some type beginning in 1945 
while he was serving in the Merchant Marine.  The evidence 
also shows two periods of hospitalization at that time.  He 
was determined to be not fit for sea duty following the 
August 1945 hospitalization although there was no express 
diagnosis of epilepsy listed.

He was prescribed Phenobarbital for treatment of headaches 
and dizziness while on active duty in August 1946.  He was 
noted to have a history of epilepsy since 1945 at the time of 
his hospitalization in February 1950.  His STRs for his last 
period of service, while noting several findings of no 
epilepsy or seizure disorder, continued to question that 
finding until his discharge.  The Veteran was also prescribed 
Phenobarbital and Dilantin for treatment despite the lack of 
a firm diagnosis.  

The Veteran has provided statements and testimony regarding 
his continuity of symptoms and treatment since service.  His 
spouse also provided testimony of a continuity of symptoms 
since at least their marriage in 1953.  Dr. Gentil has 
related the Veteran's current seizure disorder to the 
symptoms first manifest during his Merchant Marine service in 
1945.

The Board finds that, by resolving all reasonable doubt in 
favor of the Veteran, his seizure disorder was first manifest 
during his active military service in the Merchant Marine 
between May and August 1945.  It was later manifest during 
his active Army service from 1946 to 1947 and symptoms 
consistent with a seizure disorder were evident throughout 
his service from 1952 to 1953.  

The VA examiner from December 2005 also appeared to link the 
Veteran's current diagnosis of a seizure disorder to the 
symptoms from 1945.  His opinion was not clear when he said 
that the disorder pre-existed the Veteran's service as he did 
not say whether he meant pre-existed all forms of service, or 
the Veteran's Army service.  In any event, the examiner did 
not provide any basis for his opinion as to why, or how, the 
disorder would pre-exist the Veteran's military service, 
especially his Merchant Marine service.  Moreover, the 
Veteran would be entitled to the presumption of soundness for 
his military service and clear and unmistakable evidence 
would be required to rebut that presumption.  Such evidence 
is not of record.

The Board finds that the evidence of record establishes that 
a disorder was noted in service.  The Veteran has provided 
sufficient evidence of a continuity of symptomatology since 
1945 and has provided evidence of a nexus between his current 
disorder and the disorder noted in 1945.  Accordingly, 
service connection for a seizure disorder is granted.  See 
Savage, supra.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008).  As the Board is 
granting the benefit sought on appeal, a discussion of VA's 
duties to notify and assist is not necessary.


ORDER

Entitlement to service connection for a seizure disorder is 
granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


